DETAILED ACTION
Status of the Claims
1.	Claims 35-50 are pending.
Claim Objections
2.	Claim 38 is objected to because of the following informalities:  Claim 38 recite “an aqueous liquid carrier an aqueous liquid carrier”. Delete first instance of “an aqueous liquid carrier”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites a liquid composition comprising aqueous liquid and dry reagent composition.  The claim as written is indefinite and vague because a liquid composition by its definition cannot comprised of dry components rather they will dissolve or be part of the liquid. 

	Claims 39-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 38.

Allowable Subject Matter
Claims 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art, Wolfe et al. teach ion liquid comprising anion of 3-[N Tris(hydroxymethyl)methylamino]-2-hydroxypropanesulfonic acid  and cation of tetramethylammonium (col. 17, Example 9) but do not teach ionic liquid comprising tetramethylammonium salt of the conjugate base of 3-[N-Tris(hydroxymethyl)methylamino]-2-hydroxypropanesulfonic acid. Cited prior art, Harding et al. teach reagent formulation comprising active redox enzyme to oxidize or reduce analyte and a shuttle compound such as ferricyanide with monodentate ligand [0046][0048][0049][0051][0081]. Harding et al. do not teach the reagent formulation is a dry reagent composition and shuttle compound is tris-tetramethylammonium ferricyanide as recited in independent claim 36. Lau et al. teach composition comprising mixture of glucose oxidase and salt of ferricyanide such as THAF (tetrahexylammonium ferricyanide) and mixture is air dried [0058][0061][0055]. Lau et al. do not teach the mixture comprising tris-tetramethylammonium ferricyanide as recited in independent claim 36. Chen et al. teach tri-tetramethylammonium ferricyanide acting as electron relay between an enzyme such as glucose oxidase and electrode (pages 37-38) but do not teach the motivation of using it in dry reagent composition as recited in independent claims 36. Furthermore, the combination of prior arts does not teach the unexpected results of shelf-stability of test strips by using tetramethylammonium ferricyanide in place over other salts of ferricyanide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759